Citation Nr: 0734791	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  05-01 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from June 1955 
to March 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  A recent VA examination documented the veteran's 
complaints of tinnitus dating back 30 years.  

2.  The veteran had acoustic trauma in the form of noise 
exposure to aircraft during active service.  

3.  The veteran is service-connected for sensorineural 
hearing loss.  

4.  The veteran asserts that tinnitus started in service, got 
worse 30 years ago, and even worse over the past 10 years.

5.  The veteran's tinnitus cannot be reasonably disassociated 
from the inservice noise exposure or his service-connected 
bilateral hearing loss.


CONCLUSION OF LAW

Tinnitus was incurred in active military service. 38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 
Without deciding whether these notice and development 
requirements have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim. This is so 
because the Board is taking action favorable to the veteran 
by granting service connection for tinnitus. See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The evidence of record clearly establishes that the veteran 
served in the Air Force.  The evidence supports that the 
veteran was subjected to acoustic trauma in the form of noise 
exposure from air craft during service.  The veteran is 
service-connected for bilateral sensorineural hearing loss.  
In March 2005 a VA examination of the veteran was conducted 
in conjunction with the veteran's current claim for service 
connection for tinnitus.  The veteran reported noise exposure 
during active service in the Air Force and subsequent service 
in the Air Force Reserve.  He reported constant severe 
ringing tinnitus with an onset in approximately 1975.  
Amazingly, although this examination was conducted with 
respect to the veteran's claim for service connection for 
tinnitus, the examiner specifically indicated that "I am not 
asked to give an opinion regarding the veteran."  

Clearly, the examination instructions were defective as a 
diagnosis and etiology opinion with respect to the veteran's 
tinnitus were required, but not requested, nor offered by the 
examiner.  Nevertheless remand for another examination would 
unnecessarily delay the ultimate resolution of this case.  
The veteran reports a history of inservice noise exposure and 
tinnitus which were noted on the 2005 VA examination report.  
Tinnitus is a subjective disability, with the veteran's 
report of the condition generally sufficing to establish the 
disability.  The veteran's lay testimony is competent to 
establish the occurrence of an injury, such as noise 
exposure, and to report that he has had symptoms of ringing 
in his ears.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In addition, the veteran asserts, in a statement 
dated in May 2005, that tinnitus started in service, got 
worse 30 years ago, and even worse over the past 10 years.  
The Board finds his assertions credible and probative.  
Finally, the Board notes that the veteran is service-
connected for bilateral sensorineural hearing loss as a 
result of his noise exposure during service.

The Board cannot disassociate the veteran's tinnitus from his 
service-connected hearing loss and the noise exposure during 
service.  Accordingly, service connection for tinnitus is 
granted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


